Case 1:21-mc-00001-CBK Document 15 Filed 06/14/21 Page 1 of 1 PageID #: 246




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                             NORTHERN DIVISION

                Charles B. Kornmann United States District Judge Presiding

Courtroom Deputy - KMH                             Court Reporter – Connie Heckenlaible
Courtroom - AB #1                                  Date – June 14, 2021

                                        1:21-mc-01

In Re: Contempt Sanctions Against                       Joshua E. Gardner
Daniel C. Mosteller, et al.                               Leah B. Taylor




TIME HEARING SCHEDULED TO BEGIN: 10:00 AM

TIME:

10:02 AM           Enter Show Cause Hearing

                   The Court makes comments regarding civil and criminal contempt

10:59 AM           Court adjourned
